NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1020-20

JOSE VARGAS,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                   Submitted September 19, 2022 – Decided September 30, 2022

                   Before Judges Mawla and Marczyk.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Jose Vargas, appellant pro se.

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Donna Arons, Assistant Attorney
                   General, of counsel; Suzanne Davies, Deputy Attorney
                   General, on the brief).

PER CURIAM
      Appellant Jose Vargas is imprisoned in the State's correctional system.

He appeals from a final agency decision of the New Jersey Department of

Corrections (DOC) upholding an adjudication and sanctions for committing

prohibited act *.254, "refusing to work, or to accept a program or housing unit

assignment." N.J.A.C. 10A:4-4.1(a)(2)(xvi). 1 Having reviewed the record in

light of the applicable legal principles, we affirm.

      On October 29, 2020, Vargas alleges he was in line for his medication

when he approached an officer from his unit and advised that he had been

threatened by other inmates over the past twenty-four hours, and he wished to

transfer to another facility. Vargas claims he was handcuffed and eventually

transported to another facility. He was then charged with prohibited act *.254,

"refusing to work, or to accept a program or housing unit assignment." N.J.A.C.

10A:4-4.1(a)(2)(xvi). The matter was subsequently referred to a hearing officer.

      A disciplinary hearing was held on November 4, 2020, at which time

Vargas entered a plea of not guilty. He requested the assistance of counsel

substitute, which was granted. Vargas indicated at the hearing that he had been



1
   Effective May 17, 2021, prohibited act *.254 was recategorized from a
Category C offense to a Category B offense. Under both categories, infractions
"preceded by an asterisk (*) are considered the most serious and result in the
most severe sanctions. . . ." N.J.A.C. 10A:4-4.1(a).
                                                                          A-1020-20
                                        2
threatened and that was why he did not return to his unit. He was given an

opportunity to present witnesses, but he declined.

      The hearing officer considered the testimony and evidence presented,

found Vargas guilty, and sanctioned him to sixty days in restorative housing and

fifteen days loss of recreation privileges. The hearing officer further indicated

Vargas cannot dictate where he is housed and must follow proper procedures.

She also indicated she granted leniency. On November 9, 2020, Vargas filed an

administrative appeal and advanced the same arguments he did before the

hearing officer. On November 12, 2020, the assistant superintendent upheld the

decision along with the sanctions the hearing officer imposed. This appeal

followed.

      Vargas raises the following points for our consideration:

            POINT I

            THE HEARING OFFICER ERRED IN FINDING
            APPELLANT GUILTY BECAUSE THE RIGHT TO
            USE THE OFFICER AS A WITNESS WAS DENIED
            AND THE RIGHT TO EXPLAIN THAT [VARGAS']
            LIFE WAS BEING THREATENED SHOULD NOT
            BE A MEANS TO A FINDING OF GUILT.

            POINT II

            THE HEARING OFFICER ERRED IN FINDING
            APPELLANT GUILTY BECAUSE THERE WAS NO
            INFRACTION VIOLATION.

                                                                           A-1020-20
                                       3
      More particularly, Vargas appears to contend that he was not able to call

the investigating officer as a witness. Vargas further asserts the hearing officer

failed to investigate and interview witnesses.

      The DOC counters its final decision should be affirmed because Vargas'

hearing comported with all due process requirements, and substantial credible

evidence supported the conclusion he was guilty. The DOC submits that Vargas

advised an officer that he would not be returning to his housing uni t. When

Vargas failed to comply with orders to return, he was handcuffed and transferred

to the infirmary for a medical evaluation.

      DOC staff charged Vargas, and the Special Investigation Division

conducted an investigation. It further indicates that being threatened is not a

basis for refusing to return to a housing assignment.        If an inmate feels

threatened or is in jeopardy, he can request to be placed in protective custody,

but that request must be made in writing using the appropriate form. The reasons

are then investigated by the DOC pursuant to N.J.A.C. 10A:5-5.1(b). Vargas

did not do that here. Instead, he simply refused to return to his housing unit.

Finally, Vargas declined the opportunity to call any witnesses at the hearing.

      Our review of agency determinations is limited. See In re Stallworth, 208

N.J. 182, 194 (2011); Brady v. Bd. of Rev., 152 N.J. 197, 210 (1997); Figueroa

                                                                            A-1020-20
                                        4
v. N.J. Dep't of Corr., 414 N.J. Super. 186, 190 (App. Div. 2010). We will not

reverse an administrative agency's decision unless it is "arbitrary, capricious, or

unreasonable, or not supported by substantial credible evidence2 in the record as

a whole." Stallworth, 208 N.J. at 194 (citation omitted); accord Jenkins v. N.J.

Dep't of Corr., 412 N.J. Super. 243, 259 (App. Div. 2010).3

      In determining whether an agency action is arbitrary, capricious, or

unreasonable, we consider whether:       (1) the agency followed the law; (2)

substantial evidence supports the findings; and (3) the agency "clearly erred" in

applying the "legislative policies to the facts." In re Carter, 191 N.J. 474, 482-

83 (2007) (quoting Mazza v. Bd. of Trs., 143 N.J. 22, 25 (1995)). In addition,

prison disciplinary hearings are not part of a criminal prosecution, and the full

spectrum of rights due to a criminal defendant does not apply. Avant v. Clifford,



2
   "Substantial evidence has been defined alternately as 'such evidence as a
reasonable mind might accept as adequate to support a conclusion,' and
'evidence furnishing a reasonable basis for the agency's action.'" Blanchard v.
New Jersey Dep't of Corr., 461 N.J. Super. 231, 238 (App. Div. 2019) (quoting
Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186, 192 (App. Div. 2010)).
3
  Although we afford deference to an administrative agency's determination, our
review is not perfunctory and "our function is not to merely rubberstamp an
agency's decision." Figueroa, 414 N.J. Super. at 191. We must "engage in a
'careful and principled consideration of the agency record and findings.'"
Williams v. N.J. Dep't of Corr., 330 N.J. Super. 197, 204 (App. Div. 2000)
(quoting Mayflower Sec. Co. v. Bureau of Sec., 64 N.J. 85, 93 (1973)).
                                                                             A-1020-20
                                        5
67 N.J. 496, 522 (1975). However, when reviewing a determination of the DOC

in a matter involving prisoner discipline, we consider not only whether there is

substantial evidence that the inmate committed the prohibited act, but also

whether, in making its decision, the DOC followed regulations adopted to afford

inmates procedural due process. See McDonald v. Pinchak, 139 N.J. 188, 194-

96 (1995).

      Having considered the record in view of the foregoing principles, we are

satisfied there is substantial credible evidence supporting the DOC's findings

that Vargas committed prohibited act *.254. Vargas admits he refused to return

to his cell, and the hearing officer rejected his argument as to why he refused to

return, which the DOC upheld. Vargas' other arguments are undermined by the

record.   Vargas declined to call any witnesses, and the counsel substitute

confirmed the hearing officer's adjudication report was accurate where it

reflected defendant refused to call any witnesses. Moreover, the hearing officer

did not have an obligation to independently investigate this matter.

      We are satisfied the hearing officer's decision was based on sufficient

credible evidence, and we find no basis to conclude the DOC's findings and

imposition of sanctions were arbitrary, capricious, or unreasonable.          See




                                                                            A-1020-20
                                        6
Stallworth, 208 N.J. at 194; In re Carter, 191 N.J. at 482-83. We therefore affirm

the DOC's final decision.

      Any remaining arguments we have not addressed directly are without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-1020-20
                                        7